CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Corrected Notice of Allowance
This Notice of Allowance is identical to the previous Notice of Allowance mailed 18 August 2021, except for the Examiner’s amendment below to correct a previous amendment to the Specification filed by the Applicant on 22 December 2016. The previous amendment to the Specification filed 22 December 2016 had typographical errors in deletions/additions for the amendments, and therefore it was unclear exactly what amendments had been made. 
The below Examiner’s amendment replaces the entire original first paragraph of the Specification with the amendment to the Specification as filed by the Applicant on 22 December 2016.

Response to Amendment
This Office Action is responsive to the amendment filed on 10 May 2021. As directed by the amendment: Claims 2-4, 7-8, 10, 14-15, 17, and 23-29 have been amended, Claims 1, 11-13, and 18-20 have been cancelled, and no claims have been added.  Thus, Claims 2-10, 14-17, and 21-29 are presently pending in this application.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The SPECIFICATION has been amended as follows:
REPLACE the first paragraph of the Specification (Page 1, Lines 3-9) with:
The present application is a continuation of U.S. Patent Application No. 11/995,904 filed March 11, 2008 to Gross (issued as US Patent No. 8,862,243 to Gross), which is a U.S. national phase of PCT Application No. PCT/IL06/000856 to Gross (published as WO 07/013065), filed July 25, 2006, which claims the benefit of (a) U.S. Provisional Application 60/702,491, filed July 25, 2005, entitled, "Electrical stimulation of blood vessels," and (b) U.S. Provisional Application 60/721,728, filed September 28, 2005, entitled, "Electrical stimulation of blood vessels," both of which applications are incorporated herein by reference.


Reasons for Allowance
Claims 2-10, 14-17, and 21-29 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections as made in the previous Non-Final Rejection Office Action mailed 19 March 2021 have been withdrawn due to the Applicant’s amendments to Claims 2-4, 7-8, 10, 14-15, 17, and 23-
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792